Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks regarding claims 1, 9, and 17 have been fully considered but they are not persuasive for the following reasons:
Applicant’s Argument: “Applicants submit that claim 1 is patentably distinguished from the combination of VAN DER WEL, Cuckler, Peting and Barker by reciting the highlighted distinguishing elements.
The Examiner noted that Barker (20180321380) discloses acoustic time-of-flight measurements. Barker, [0066]. Claim 1 is amended to recite measuring an electrical time-of- flight time interval from transmitting the electrical pulse to receiving the electrical answering pulse as an order parameter for each of the node devices. Barker teaches measuring acoustic time-of-flight but does not teach measuring an electrical time-of-flight. Therefore, Barker does not teach the distinguishing elements. 
Cuckler teaches receiving reply pulses, Cuckler does not teach measuring an electrical time-of-flight time interval from transmitting the electrical pulse to receiving the answering pulse. In addition, Cuckler does not teach ranking the time-of-flight time intervals for each node device from shortest to longest. Therefore, Cuckler does not teach the distinguishing elements. VAN DER WEL discloses slave devices with shunt resistances in series but also does not teach the distinguishing elements. VAN DER WEL [0078], fig. 8. Peting teaches each node emitting a pulse on a common line and position based on the timing of the pulse but also does not teach the distinguishing elements. Peting [0058]. 
Applicants therefore submit that the combination of VAN DER WEL, Cuckler, Peting and Barker does not teach the distinguishing elements “...measuring an electrical time-of-flight time interval from transmitting the electrical pulse to receiving the electrical answering pulse as an order parameter for each of the node devices ...” recited for claim 1, that claim 1 is allowable, and that independent claims 9 and 17 are allowable for the same reasons. Applicants further submit that claims depending from the independent claims are also allowable as depending from allowable claims.”
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Barker is used to disclose the claimed limitation of ranking from shortest to longest, specifically, “sorting of TOF measurements from longest to shortest, or vice versa” [0066]. The other limitations (for example: configuring each node device on a serial network for an order measurement) are already disclosed by primary reference VAN DER WEL and/or suggested by secondary reference Stojanovic (for example: electrical time-of-flight time interval from transmitting the electrical pulse to receiving the answering pulse). The reference Barker is merely modifying and adding the process of ranking from shortest to longest to the system already disclosed by the combination of VAN DER WEL and Stojanovic. The references all pertain to technical field of signal transmission and processing. Therefore, it would have been obvious to combine them.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 5, 9 thru 13, and 17 thru 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WEL et al (US 2018/0375738 A1 previously cited), hereinafter VAN DER WEL, in view of Stojanovic et al (US 2005/0134307 A1 newly cited), hereinafter STOJANOVIC, and further in view of Barker et al (US 2018/0321380 previously cited), hereinafter BARKER.
Regarding claim 1, VAN DER WEL discloses an apparatus comprising:
A processor (various logical blocks, modules, circuits described implemented with a processor [0143])
A memory storing code executable by the processor (RAM memory, flash memory, ROM memory, etc. [0144]) to perform:
Configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Node components that increase an order parameter measured between node devices (a shunt resistance RS [0078])
Measuring from transmitting the electrical pulse an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
Determining an order number of each of the node devices (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
VAN DER WEL does not explicitly disclose transmitting an electrical pulse over data lines, and receiving an answering pulse that is a reflection of the electrical pulse. Additionally, VAN DER WEL does not disclose measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter, and ranking the electrical time-of-flight time intervals for each node device from shortest to longest.
STOJANOVIC teaches transmitting data on the signaling path 202 during successive time intervals. The transmitted data signal arrives at the input of the receiver 209 after propagation time TP [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of STOJANOVIC, because doing so would generate an error signal used to adjust the drive strengths of the transmitter output drivers, as recognized by STOJANOVIC.
Additionally, BARKER teaches sorting of TOF measurements from longest to shortest, or vice versa [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of BARKER, because doing so would increase accuracy of a height measurement from collecting several measurements, as recognized by BARKER. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 2, VAN DER WEL, as modified by STOJANOVIC/BARKER, discloses the apparatus of claim 1, the processor further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [VAN DER WEL - 0032]).
Regarding claim 3, VAN DER WEL, as modified by STOJANOVIC/BARKER, discloses the apparatus of claim 2, the processor further communicating with a node device based on the device address ([VAN DER WEL - 0032], cited and incorporated in the rejection of claim 2).
Regarding claim 4, VAN DER WEL, as modified by STOJANOVIC/BARKER, discloses the apparatus of claim 1, wherein: 
Each of the one node components present a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [VAN DER WEL - 0087]) in series with the data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [VAN DER WEL - 0036])
And configuring each of the node device further comprises applying a specified current to the data lines (the predefined current IS [VAN DER WEL - 0137]) and directing each node device to report a node voltage (a relative voltage potential drop [VAN DER WEL - 0137]) and a node device identifier (unit identifier UID [VAN DER WEL - 0034]).
Regarding claim 5, VAN DER WEL, as modified by STOJANOVIC/BARKER, discloses the apparatus of claim 4, wherein measuring the order parameter further comprises receiving the node voltage as the order parameter associated with the node device identifier (VAN DER WEL - Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
VAN DER WEL does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields. Furthermore, BARKER teaches sorting of measurements from longest to shortest, or vice versa [0066]. The Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 9, VAN DER WEL discloses a method comprising:
Configuring, by use of a processor (various logical blocks, modules, circuits described implemented with a processor [0143]), each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Node components that increase an order parameter measured between node devices (a shunt resistance RS [0078])
Measuring from transmitting the electrical pulse an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
Determining an order number of each of the node devices (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
VAN DER WEL does not explicitly disclose transmitting an electrical pulse over data lines, and receiving an answering pulse that is a reflection of the electrical pulse. Additionally, VAN DER WEL does not disclose measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter, and ranking the electrical time-of-flight time intervals for each node device from shortest to longest.
STOJANOVIC teaches transmitting data on the signaling path 202 during successive time intervals. The transmitted data signal arrives at the input of the receiver 209 after propagation time TP [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of STOJANOVIC, because doing so would generate an error signal used to adjust the drive strengths of the transmitter output drivers, as recognized by STOJANOVIC.
Additionally, BARKER teaches sorting of TOF measurements from longest to shortest, or vice versa [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of BARKER, because doing so would increase accuracy of a height measurement from collecting several measurements, as recognized by BARKER. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Regarding claim 11, as modified by STOJANOVIC/BARKER, VAN DER WEL discloses the method of claim 10, the method further communicating with a node device based on the device address ([VAN DER WEL - 0032], cited and incorporated in the rejection of claim 10).
Regarding claim 17, VAN DER WEL discloses a computer program product comprising a non-transitory computer readable storage medium having code embodied therein (RAM memory, flash memory, ROM memory, etc. [0144]), the code readable/ executable by a processor (various logical blocks, modules, circuits described implemented with a processor [0143]) to perform:
Configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Node components that increase an order parameter measured between node devices (a shunt resistance RS [0078])
Measuring from transmitting the electrical pulse an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
Determining an order number of each of the node devices (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
VAN DER WEL does not explicitly disclose transmitting an electrical pulse over data lines, and receiving an answering pulse that is a reflection of the electrical pulse. Additionally, VAN DER WEL does not disclose measuring an electrical time-of-flight time interval from transmitting the electrical pulse as an order parameter, and ranking the electrical time-of-flight time intervals for each node device from shortest to longest.
STOJANOVIC teaches transmitting data on the signaling path 202 during successive time intervals. The transmitted data signal arrives at the input of the receiver 209 after propagation time TP [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of STOJANOVIC, because doing so would generate an error signal used to adjust the drive strengths of the transmitter output drivers, as recognized by STOJANOVIC.
Additionally, BARKER teaches sorting of TOF measurements from longest to shortest, or vice versa [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of BARKER, because doing so would increase accuracy of a height measurement from collecting several measurements, as recognized by BARKER. Furthermore, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination. Here, BARKER teaches that it is well-known to implement a process of sorting by magnitude (shortest to longest). Since the references all pertain to technical field of signal transmission and processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claims 10 and 18 correspond to claim 2 in scope and therefore are similarly rejected.
Claims 12 and 19 correspond to claim 4 in scope and therefore are similarly rejected.
Claims 13 and 20 correspond to claim 5 in scope and therefore are similarly rejected.
Claims 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WEL, in view of STOJANOVIC and BARKER, and further in view of Peting et al (US 2016/0034414 A1 previously cited), hereinafter PETING.
Regarding claim 6, VAN DER WEL, as modified by STOJANOVIC/BARKER, discloses the apparatus of claim 1. However, VAN DER WEL, as modified by STOJANOVIC/BARKER, does not disclose that each of the node components comprises a pulse circuit and configuring each of the node devices comprises iteratively directing one of the node devices to communicate the electrical answering pulse in response to the electrical pulse and directing all other of the node devices to not communicate the electrical answering pulse.
PETING teaches a system in which each of circuit nodes 550-1 to 550-N individually emits an electrical pulse that travels along common serial line [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of PETING because by doing so, the timing of when the pulse is received can be obtained and used for determining the location of a circuit-node, as recognized by PETING.
Claims 14 and 23 correspond to claim 6 in scope and therefore are similarly rejected.
Claims 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WEL, in view of STOJANOVIC and BARKER, and further in view of Hajati et al (US 2015/0097468 A1 newly cited), hereinafter HAJATI.
Regarding claim 21, VAN DER WEL, as modified by STOJANOVIC/BARKER, discloses the apparatus of claim 1, wherein each of the node components presents a constant DC resistance (using direct current or alternating current supplied by the current adjustable power source [VAN DER WEL - 0087]) in series with the data lines (the individual cable resistances of the bus line sections between the master unit and the slave units [VAN DER WEL - 0036])
However, VAN DER WEL, as modified by STOJANOVIC/BARKER, does not disclose that each of the node devices comprises a low impedance circuit that in response to activation creates a short between data lines, and configuring each node device comprises iteratively configuring one of the node devices with an active low impedance circuit that reflects the electrical pulse and configuring all of the other node devices with inactive low impedance circuits that do not reflect the electrical pulse.
HAJATI teaches a MEMS switch causing cause a conductive path between switched poles to undergo a change from a large impedance in an open switch state to low impedance (e.g., a short circuit) in a closed switch state.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify VAN DER WEL to include the teachings of HAJATI because doing so would enable advantageous multi-mode array operation with a minimal increase in complexity of device interconnection, as recognized by HAJATI.
Claims 22 and 24 correspond to claim 21 in scope and therefore are similarly rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648          

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648